 


114 HR 3138 IH: Military Recruiter Right to Carry Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3138 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2015 
Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To recognize the right of members of the Armed Forces assigned to duty at Armed Forces recruitment offices to carry a personal or service-issue firearm at the office. 
 
 
1.Short titleThis Act may be cited as the Military Recruiter Right to Carry Act of 2015.  2.Right of recruiters to carry a firearm at Armed Forces recruitment officesNotwithstanding any Department of Defense policy or Federal, State, or local law to the contrary, a member of the Armed Forces assigned to duty at an Armed Forces recruitment office has the right to carry a personal or service-issue firearm at the office.  
 
